Citation Nr: 0918429	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-43 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized active service with the Philippine Commonwealth 
Army from December 1941 to April 1942 and from July 1945 to 
March 1946.  The Veteran died in June 2003.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 rating decision by the Manila RO.  The case 
was previously before the Board in December 2006 and August 
2008 when it was remanded for further development.


FINDINGS OF FACT

1. The Veteran died in June 2003; a death certificate 
prepared on the date of the Veteran's death lists the 
immediate cause of death as cardiopulmonary arrest with 
undetermined antecedent cause; the death certificate was 
certified by a physician who had never treated the Veteran.

2. A second death certificate was prepared several days after 
the Veteran's death at the request of his relatives for 
burial purposes and signed by a physician who never attended 
the Veteran during his lifetime or upon his death; this death 
certificate states the immediate cause of death was chronic 
obstructive pulmonary disease and lists the antecedent cause 
as far advanced pulmonary tuberculosis (PTB) and significant 
conditions contributing to death as diabetes mellitus and 
benign prostatic hypertrophy.

3. Chronic obstructive pulmonary disease, and benign 
prostatic hypertrophy were not manifested in service; 
diabetes mellitus and cardiopulmonary arrest were not 
manifested in service or in the first postservice year; PTB 
noted in service did not persist after service (and is not 
shown to have been manifest to a compensable degree in the 
first three postservice years); and any of the diseases 
listed on the death certificates are not otherwise shown to 
have been related to service.
4. The Veteran's service-connected disabilities of amputation 
of index finger and contracture deformity of the middle and 
ring fingers of the right hand are not shown to have 
contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of her claim.  While she did not receive 
complete notice prior to the initial rating decision, an 
October 2008 letter provided essential notice under Hupp. 
 This letter also informed her of the evidence VA was 
responsible for providing and the evidence she was 
responsible for providing.  A February 2009 supplemental 
statement of the case readjudicated the matter after the 
appellant had an opportunity to respond to the October 2008 
letter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006) (finding that a timing defect 
can be cured by notice followed by readjudication of the 
claim by the Agency of Original Jurisdiction).  While she was 
not advised of the criteria governing effective dates of 
awards, she is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  

The Veteran's pertinent service and post-service treatment 
records have been secured.  The RO arranged for a VA medical 
opinion in April 2008.  While this opinion concludes that the 
issue of the cause of the Veteran's death cannot be resolved 
without resort to mere speculation, the Board finds that the 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The opinion-provider was able to offer an opinion 
regarding the PTB noted in service and whether it persisted 
after service; however, she opined that she could not resolve 
the issue of the cause of the Veteran's death without medical 
evidence more contemporaneous to his death.  As the appellant 
has indicated several times (in March 2005, July 2008, March 
2009, and April 2009 statements) that VA has all pertinent 
medical records, it appears there are no further records 
which VA could obtain to help clarify the issue to possibly 
obtain a less speculative opinion.  Notably, the appellant 
has not submitted any competent evidence indicating there may 
be a link between the Veteran's death and his service.  Thus, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a Veteran 
served 90 days or more of continuous, active military service 
during a period of war and diabetes mellitus, 
arteriosclerosis, cardiovascular-renal disease, endocarditis, 
or myocarditis become manifest to a degree of 10 percent 
within one year from date of termination of such service or 
active tuberculosis becomes manifest to a degree of 10 
percent or more within three years from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's service treatment records are silent for 
complaints, findings, treatment, or diagnoses relating to 
diabetes mellitus, benign prostatic hypertrophy, or a cardiac 
related condition.  A January 1946 portable chest x-ray shows 
the right lung had slight infiltration at the second anterior 
interspace and the left lung was clear.  The remarks were 
"PTB minimal right."  A January 1949 service department 
record notes the Veteran's separation examination was 
unavailable.  

In January 1949, the service department verified the Veteran 
served with the U.S. Armed Forces of the Far East, as a part 
of the Philippine Commonwealth Army, from December 1941 to 
April 1942 and from July 1945 to March 1946.  An October 1945 
Affidavit for Philippine Army Personnel indicates the Veteran 
was shot and wounded in his right hand and was deemed unfit 
for service in April 1942; he received a Purple Heart award.  

On December 1949 VA examination, chest x-rays revealed clear 
pulmonary fields; the heart and diaphragm were within normal 
limits.

A January 1950 rating decision granted service connection for 
amputation of the index finger and contracture deformity of 
the middle and ring finger of the right hand.

January 1993 private treatment records show treatment for 
hypertension, chest pain, numbness of the extremities, 
diabetes, and arthritis.  An echocardiogram revealed 
atherosclerotic, calcified aortic root, and abnormal apical 
wall motion consistent with ischemia.

A January 2001 doctor's note provides a diagnosis of acute 
bronchitis.

August 2002 discharge records from Dr. Jesus C. Delgado 
Memorial Hospital show the Veteran was treated for cough and 
colds and received final diagnoses of chronic obstructive 
pulmonary disease, upper respiratory tract infection, non-
insulin dependent diabetes mellitus, and benign prostatic 
hypertrophy.  Prostate ultrasound revealed cystitis and 
prostatic enlargement, grade III with concretions.  Chest x-
ray results provide an impression of left basal pneumonia 
with pleural effusion and probable concomitant PTB in the 
right middle lungfield; cardiomegaly; and atheromatous aorta.  

The Veteran died in June 2003.  The record contains two 
certificates of death.  The first certificate of death was 
prepared on the date of the Veteran's death and lists the 
immediate cause of death as cardiopulmonary arrest with 
undetermined antecedent causes.  This death certificate lists 
the Veteran's son's residence as the place where the Veteran 
died and also as the Veteran's residence.  It also indicates 
he was a widow, that he was attended by a private physician, 
and that an autopsy was not performed.  The certifying 
physician stated he did not attend the Veteran.

The second certificate of death was prepared several days 
after the Veteran's date of death and lists the immediate 
cause of death as chronic obstructive pulmonary disease with 
an antecedent cause of far advanced PTB; other significant 
conditions contributing to death are listed as diabetes 
mellitus and benign prostatic hypertrophy.  This death 
certificate lists the Veteran's granddaughter's address as 
the place where the Veteran died and also as his residence; 
this address is different than the address listed on the 
first death certificate.  It also indicates the Veteran was 
married, that he was not attended by a physician or any other 
medical authority, and that an autopsy was not performed.  
The certifying physician indicated she had not attended the 
Veteran.  

The appellant's July 2003 claim states the Veteran died at 
the place listed as the place of death on the second death 
certificate.

An August 2003 letter from Dr. M. C. S., who approved the 
second death certificate, reports that she did not treat the 
Veteran during his lifetime or immediately preceding his 
death.  She was provided with an affidavit from the Veteran's 
relatives and August 2002 treatment records and asked to sign 
the death certificate for burial purposes only.

In April 2008, a VA physician reviewed the Veteran's claims 
file and discussed the Veteran's service-connected 
disabilities, medical evidence of record, and the conflicting 
death certificates.  She noted that there were no medical 
records from the weeks preceding the Veteran's death.  The 
physician noted the in service chest x-ray showing a right 
lung slight infiltration at the second anterior interspace, 
but stated that a subsequent x-ray in December 1949 showed 
that both pulmonary fields were clear, and no infiltrate or 
PTB was reported.  Based on this evidence, the physician 
concluded the Veteran did not have a lung condition that 
continued after service.  She was unable to provide an 
opinion regarding the cause of the Veteran's death without 
resorting to mere speculation since the physician who signed 
the second death certificate indicated she had never treated 
the Veteran and was asked to sign the death certificate only 
for burial purposes.  She also explained that the lack of 
records more contemporaneous to the Veteran's death made it 
difficult for her to provide an opinion on the issue.

The Veteran's service-connected finger disabilities were not 
progressive or debilitating (they did not affect a vital 
organ).  38 C.F.R. § 3.312(c)(4).  Hence, there is nothing in 
the record to suggest that these service-connected 
disabilities may have contributed materially to cause his 
death.

Regarding the probative value of the two death certificates 
of record, the Board finds that neither death certificate 
holds substantial probative weight.  The death certificates, 
each, contain multiple inconsistencies that raise questions 
about their probative values.  Specifically, the address 
where the Veteran died is different in each death 
certificate; the first death certificate indicates he was a 
widow, while the second one indicates he was married.  The 
first one states that he was attended by a private physician 
upon his death, while the second one states that there was no 
attendant.  Notably, neither certifying physician had 
attended the Veteran.  The physician who signed the second 
death certificate stated that she never attended the Veteran 
and was only given an affidavit from his relatives and August 
2002 medical records and asked to sign the death certificate 
for burial purposes only.  The medical records reviewed by 
the certifying physician preceded the Veteran's death by 
about ten months and do not provide evidence that the 
conditions listed therein actually contributed to cause the 
Veteran's death almost a year later.  Hence, the credibility 
of the findings of both of these death certificates is 
questionable.  As noted VA has requested clarifying treatment 
records and information from the appellant, but she has 
specifically indicated that VA has all evidence pertinent to 
her appeal (and that nothing further was forthcoming).  Based 
on her statements, it does not appear that further 
clarification regarding the credibility of these death 
certificates can be obtained.  

Regardless, even if the Board were to accept either of these 
death certificates as credible documents and when considering 
whether any of the causes of death listed in either death 
certificate are related to the Veteran's service, a 
preponderance of the evidence is still against the 
appellant's claim.  

First, the record does not contain any evidence that diabetes 
mellitus or a cardiac disability was manifested in service or 
in the Veteran's first postservice year; in fact, the first 
treatment record showing the Veteran had diabetes and a 
cardiac disability is from January 1993, more than 47 years 
after his discharge from service.  Additionally, while a 
January 1946 chest x-ray revealed minimal PTB in the right 
lung, the evidence is against a finding that chronic active 
tuberculosis became manifest within three years after his 
discharge from service.  Specifically, a December 1949 VA 
examination report shows that chest x-ray results revealed 
clear pulmonary fields and no PTB was noted.  Consequently, 
service connection for the cause of the Veteran's death on 
the basis that a disease that was the primary or underlying 
cause of death became manifested in service, and persisted 
(or on a presumptive basis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.

The evidence does not show (nor has it been alleged) that the 
immediate listed causes of death of chronic obstructive 
pulmonary disease (listed on the second death certificate), 
cardiopulmonary arrest (listed on the first death 
certificate), and the contributing cause of benign prostatic 
hypertrophy (listed on the second death certificate) were 
incurred in or aggravated by the Veteran's service.  

While the record contains evidence showing the Veteran had 
minimal PTB during service, it does not show that PTB 
persisted after service so as to permit a finding that such 
disability manifested in service and persisted until his 
death.  The April 2008 VA physician specifically concluded 
that the PTB noted in service did not persist and continue 
after service based on December 1949 chest x-ray results.  In 
fact, the December 1949 chest x-ray reports would suggest 
that the January 1946 reading was erroneous, particularly as 
the record does not contain any mention of complaints or 
treatment of PTB after service until August 2002.  Such a 
lengthy period of time between service and the earliest 
postservice clinical documentation of the disability for 
which service connection for cause of death is sought (56 
years) is of itself a factor for consideration against a 
finding that a cause of the Veteran's death was related to 
minimal PTB findings reported in service.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  There 
is no competent medical evidence of record supporting a nexus 
between the January 1946 finding of minimal PTB and PTB as 
the antecedent cause of the Veteran's June 2003 death.  

The appellant alleges that medical studies show PTB is by 
nature asymptomatic and that the environment the Veteran was 
exposed to during his service contributed to weaken his lungs 
and other vital organs.  While the appellant has apparently 
relied on medical studies as a basis for her statements, she 
has not submitted or cited to these studies.  VA has asked 
her to submit evidence in support of her claim numerous times 
and she has continuously indicated (in March 2005, July 2008, 
March 2009, and April 2009 statements) that she has no 
further evidence to submit and that VA has all pertinent 
records and information.  Without competent medical evidence 
to support her statements regarding the nature and etiology 
of PTB, the Board is precluded from relying on them in making 
its decision.  The Court has held that the Board may consider 
only independent medical evidence to support its findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
appellant's statements regarding the nature and etiology of 
PTB as a potential cause of the Veteran's death are not 
competent (medical) evidence, as she is a layperson, and 
lacks the training to opine regarding medical etiology.  The 
questions are complex medical questions not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The record contains competent evidence (the April 2008 VA 
opinion) that PTB noted during service did not persist after 
service and that the Veteran did not have a lung condition 
after service.  There is no competent evidence of record that 
rebuts this opinion or otherwise indicates that PTB noted 
during service was related to the cause of the Veteran's 
death.  There is also no competent medical evidence that the 
cause of the Veteran's death was otherwise incurred in or 
related to his service, including as to cardiopulmonary 
arrest, chronic obstructive pulmonary disease, diabetes, 
benign prostatic hypertrophy, or to his service-connected 
disabilities.  Hence, the preponderance of the evidence is 
against the appellant's claim and it must be denied.


ORDER

Service connection for cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


